1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,               )   Case No.: 2:10 CR 162 JAM
                                             )
10                      Plaintiff,           )   STIPULATION REGARDING EXCLUDABLE TIME
                                             )   PERIODS UNDER SPEEDY TRIAL ACT;
11   vs.                                     )   FINDINGS AND ORDER
                                             )
12   MIGUEL HUITRON,                         )   Date:    April 2, 2019
                                             )   Time:    9:15 a.m.
13                      Defendant.           )   Judge:   Honorable John A. Mendez
                                             )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.   By previous order, this matter was set for a change of plea hearing

20   on January 15, 2019.

21         2.   By this stipulation, the defendant now moves to continue the change

22   of plea until April 2, 2019 at 9:15 a.m., the parties move to exclude time

23   between January 15, 2019 and April 2, 2019 under Local Code T-2 (complexity

24   of the case) and Local Code T-4 (to allow defense counsel time to prepare).

25   Such time exclusions were previously ordered in this matter prior to Mr.

26   Huitron being brought before the Court.     Such exclusions still seem to be

27   appropriate based on the amount of defendants and discovery (as noted below).

28



                                                  1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a seven-year-old wire-tap case with 12 defendants.

4                      The United States has produced 8,536 pages of discovery and

5                      eleven discs of audio files and call translations.

6              b.      Mr. Huitron has been provided a draft plea agreement by the

7                      government.    The plea agreement contemplates attributing a

8                      significant amount of methamphetamine to Mr. Huitron.

9                      Additionally, the plea agreement contemplates the

10                     possibility of a guideline enhancement related to

11                     leadership.    After receiving the plea agreement Mr. Huitron

12                     has requested the opportunity to review with counsel a

13                     second time, a number of phone calls wherein Mr. Huitron is

14                     either allegedly one of the voices on the recording or is

15                     referred to by the individuals who were recorded.    The

16                     noted recordings are extremely numerous but are all related

17                     to either the drug totals and/or the potential leadership

18                     enhancement.   When initially reviewed with the defendant

19                     the recordings lacked context.   Now that Mr. Huitron has

20                     been provided with a draft plea agreement he is better able

21                     to understand how the recordings may be relevant to his

22                     potential guideline calculations (and sentence).    Based on

23                     the on-going review of the noted calls, the defense has

24                     identified additional areas of necessary investigation.

25                     Moreover, the review of the phone calls and review of the

26                     information related to the "acquisition" of the phone

27                     calls, has suggested to the defense the possible need for

28                     additional expert services.   Counsel for Mr. Huitron needs



                                                2
1                       additional time to make that determination and, if

2                       necessary, secure an appropriate expert.

3               c.      Counsel for the defendant believes the failure to grant a

4                       continuance in this case would deny defense counsel

5                       reasonable time necessary for effective preparation, taking

6                       into account the exercise of due diligence.

7               d.      The Government does not object to the continuance.

8               e.      Based on the above-stated findings, the ends of justice

9                       served by granting the requested continuance outweigh the

10                      best interests of the public and the defendant in a speedy

11                      trial within the original date prescribed by the Speedy

12                      Trial Act.

13              f.      For the purpose of computing time under the Speedy Trial

14                      Act, 18 United States Code Section 3161(h)(7)(A) within

15                      which trial must commence, the time period of January 15,

16                      2019, to April 2, 2019, inclusive, is deemed excludable

17                      pursuant to 18 United States Code Section 3161(h)(7)(A) and

18                      (B)(ii) and (iv), corresponding to Local Code T-2 and T-4

19                      because it results from a continuance granted by the Court

20                      at the defendant's request on the basis of the Court’s

21                      finding that the ends of justice served by taking such

22                      action outweigh the best interest of the public and the

23                      defendant in a speedy trial.

24

25         4.   Nothing in this stipulation and order shall preclude a finding that

26   other provisions of the Speedy Trial Act dictate that additional time periods

27   are excludable from the period within which a trial must commence.

28



                                               3
1          IT IS SO STIPULATED.

2

3    Dated: January 9, 2019                      /s/ John R. Manning
                                                 JOHN R. MANNING
4                                                Attorney for Defendant
                                                 Miguel Huitron
5

6    Dated: January 9, 2019                      McGregor W. Scott
                                                 United States Attorney
7
                                                  /s/ Heiko P. Coppola
8                                                HEIKO P. COPPOLA
                                                 Assistant United States Attorney
9

10

11                                       ORDER

12
          The Court, having received, read, and considered the stipulation of the
13
     parties, and good cause appearing therefrom, adopts the stipulation of the
14
     parties in its entirety as its order.
15

16
     IT IS SO FOUND AND ORDERED this 10th day of January, 2019.
17

18
                                                 /s/ John A. Mendez___________
19                                               HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26

27

28



                                               4
